As filed with the Securities and Exchange Commission on August 11, 2017 File Nos. 033-12113 811-05028 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 297 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 412 x PIMCO Funds (Exact name of Registrant as Specified in Charter) 650 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code: (866) 746-2606 Robert W. Helm, Esq. Brendan C. Fox, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 650 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for effectiveness of this Post-Effective Amendment No. 297 to its Registration Statement under Rule 485(b) of the 1933 Act and has duly caused this Post-Effective Amendment No. 297 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Newport Beach, California on the 11 th day of August 2017. PIMCO FUNDS (Registrant) By: Peter G. Strelow*, President *, **By: /s/ RYAN G. LESHAW Ryan G. Leshaw as attorney-in-fact Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date Brent R. Harris** Trustee August 11, 2017 George E. Borst** Trustee August 11, 2017 Jennifer H. Dunbar** Trustee August 11, 2017 Kym Hubbard** Trustee August 11, 2017 Gary F. Kennedy** Trustee August 11, 2017 Peter B. McCarthy** Trustee August 11, 2017 Ronald C. Parker** Trustee August 11, 2017 Peter G. Strelow*,** Trustee and President (Principal Executive Officer) August 11, 2017 Trent W. Walker* Treasurer (Principal Financial and Accounting Officer) August 11, 2017 *, **By: /s/ RYAN G. LESHAW Ryan G. Leshaw as attorney-in-fact * Pursuant to powers of attorney filed with Post-Effective Amendment No. 284 to Registration Statement No. 33-12113 on May 27, 2016. ** Pursuant to power of attorney filed with Post-Effective Amendment No. 291 to Registration Statement No. 33-12113 on May 25, 2017. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document GLIDE PATH CHART
